DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 01/25/2021, claims 1 and 9 have been amended. Currently, claims 1-14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20110102409 A1), in view of Ikeda et al. (US 20020186191 A1), further in view of Hseih et al. (US 20160165160 A1).
Regarding claim 1, Hayakawa teaches display apparatus comprising: a display panel comprising a plurality of pixels respectively connected to a plurality of gate lines; (Para 36, 67-77. Fig. 3 shows the gate driver shift register, each output is one gate line)
a voltage generator configured to output a gate-on voltage through a voltage output terminal thereof; (Fig. 1: voltage generator 106.  Para 43. Gate one voltage SP). 
a clock generator configured to receive the gate-on voltage and comprising a clock output terminal configured to output at least one clock signal and a first low-level voltage output terminal configured to output a first low-level voltage; (Fig. 1: clock generator 106. Para 45.  Fig. 1 shows both all the signals goes from 106 to 108)
a gate driving circuit (Fig. 1: 103A, Fig. 3A-3C show the gate driving shift register)) comprising a plurality of driving stages each configured to receive the at least one clock signal and the first low-level voltage to apply gate signals to the gate lines; (Para 67-77. Fig. 3A-3C shows the stages receiving clock signals and Vss)
and a signal controller (Fig. 1: signal controller 107) comprising: 			a current sensor configured to sense a variation in current of the first low-level voltage output terminal; and (Para 45-51 show how the back bias based on current detection.  Fig. 1: current sensor 108)

wherein each of the driving stages comprises a plurality of oxide thin film transistors and at least one of the oxide thin film transistors is a four-terminal transistor in which a threshold voltage thereof is controlled by the back bias control voltage. (Para 37, 40, 73.  Fig. 3C shows that the Vbg applied through terminal 28 would adjust the threshold voltage)
However Ikeda (i) a digital-to-analog converter configured to receive the bias voltage signal form the timing control and to convert the bias voltage signal to an analog bias voltage signal, wherein the signal controller is configured to output a back bias control voltage based on the analog bias voltage signal.
(ii) an output amplifier configured to convert the analog bias voltage signal to a back bias control voltage.
However, regarding to the aforementioned feature (i),
However Ikeda teaches a digital-to-analog converted configured to convert the bias voltage signal to an analog bias voltage signal. (Para 65)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Hayakawa with Ikeda to teach a digital-to-analog converter configured to receive the bias voltage signal form the timing control and to convert the bias voltage signal to an analog bias voltage signal, wherein the signal controller is configured to output a back bias control voltage based on the analog bias voltage signal in order produce the predictable result of suppressing an increase in 
However, regarding to the aforementioned feature (ii),
Hseih teaches an output amplifier is configured to increase the strength of an voltage signal. (Para 40: After passing through the pixel circuitry, pixel signals are
passed through the amplifier 116 to increase the strength of the pixel signal
(i.e., the voltage or current)).
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Hayakawa and Ikeda with Hseih to teach an output amplifier configured to convert the analog bias voltage signal to a back bias control voltage in order to increase voltage strength of the back bias signal which would result in a higher SNR in order to better adjust transistor threshold voltage to suppress an increase in the power consumption and malfunctions.

Regarding claim 9, Hayakawa, Ikeda and Hseih already teach the display apparatus of claim 1, 	
and Hayakawa further teaches wherein the timing controller is further configured to output a sensing control signal, which is periodically activated, and the current sensor is configured to output a sensing voltage corresponding to the sensed current variation in synchronization with the sensing control signal.  (Para 45-47. This means that there is a sensing control signal to control current sensor 108)


And Hayakawa further teaches wherein the timing controller is configured to output a bias voltage signal in response to the digital sensing signal applied thereto when a predetermined time elapses after the sensing control signal. (Para 45-52, Fig. 1: timing controller 110)

Regarding claim 11, Hayakawa, Ikeda and Hseih already the display apparatus of claim 1, 
And Hayakawa further teaches wherein the clock generator comprises a second low-level voltage output terminal configured to output a second low-level voltage.  (Fig. 1: clock generator 106. Vdd, Vss. Para 45.  Fig. 1 shows both all the signals goes from 106 to 108)

Regarding claim 12, Hayakawa, Ikeda and Hseih already teach the display apparatus of claim 11, 
And Hayakawa further wherein the current sensor is configured to sense a variation in current of the second low-level voltage output terminal.  (Para 107-110)

Regarding claim 12, Hayakawa, Ikeda and Hseih already teach the display apparatus of claim 12, 
And Hayakawa further teaches wherein the bias voltage signal comprises a first bias voltage signal output based on the sensed current variation of the -5- 110220463.2Appin No. 16/206,950Amdt date March 19, 2020Reply to Office action of December 20, 2019first low-level 

Regarding claim 13, Hayakawa, Ikeda and Hseih already teach the display apparatus of claim 13, 
And Hayakawa further teaches wherein the back bias control voltage comprises a first back bias control voltage output based on the first bias voltage signal and a second back bias control voltage output based on the second bias voltage signal.  (Para 107-110)

Regarding claim 14, Hayakawa, Ikeda and Hseih already teach the display apparatus of claim 13, 
And Hayakawa further teaches wherein the back bias control voltage comprises a first back bias control voltage output based on the first bias voltage signal and a second back bias control voltage output based on the second bias voltage signal. (Para 107-110)

Allowable Subject Matter
Claims 2-8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HANG LIN/Primary Examiner, Art Unit 2626